PER CURIAM:
Appellant challenges the sufficiency of the evidence to support his convictions of assault1 and of possession of a prohibited weapon.2 He was given concurrent sentences of 180 days for assault and 60 days for possession of a prohibited weapon.
The determinations of guilt in this case rest upon the resolution of factual issues presented in the testimony before the court. A review of the record convinces us that the evidence is clearly sufficient to support the conviction for assault. And although the evidence does not support the conviction of possession of a prohibited weapon, we find no error in view of the concurrent sentences imposed.3
Affirmed.

. D.C.Code 1967, § 22-504.


. D.C.Code 1967, § 22-3214 (b).


. Reed v. United States, D.C.App., 210 A.2d 845 (1965); Pollen v. United States, D.C.App., 207 A.2d 114 (1965).